Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, after “one of the liquid level of the vessel,” the words “and/or” were deleted, rendering the claim unclear. 
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk in view of Favret.
	Kirk, especially in figures 6-11, discloses the invention substantially as claimed, a flotation apparatus for removing one phase for another comprising an inlet (270), a 
	It is known to cover a similar flotation apparatus and to include a gas outlet, as exemplified by Favret (52); and to add an ejector to push the surface liquid to the overflow outlet, also shown by Favret (70, 72). It would therefore have been obvious for one skilled in the art to cover the apparatus of Kirk, to contain odors arising, and to push the surface liquid toward the weirs, to optimize collection.
	With respect to the size of the overflow and underflow baffles and the resultant vertical distance, it is submitted that, while Kirk is silent as to the relative sizes; and that such sizing would have been an obvious matter of optimization for one skilled in the art, depending on factors such as the flow rate and capacity and therefore fails to patentably distinguish over the prior art, absent a declaration showing unexpected results.
5.	Claims 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts or Lee, each in view of Favret.
	Roberts and Lee each disclose similar flotation separators having an inlet, a downstream outlet for one phase, a weir container outlet for the second phase, and an underflow baffle followed by an overflow baffle with a gas injection means between them. Roberts and Lee also do not disclose the gas outlet, ejector or the vertical distance 
	With respect to claims 13 and 14, which recite plural cell sections, it is submitted that this is also shown by Favret, and would have therefore been an obvious modification to Roberts and Lee, to improve separation.
6.	Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The recitation of the opening of the gas injection unit being vertically below the lower edge of the underflow weir patentably distinguishes over the prior art of record. While Roberts and Lee disclose the gas injector being below the height of the lower edge of the underflow weir, they are offset so as to be located in the passage between the underflow and overflow weirs.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ossenkop discloses a separator having multiple underflow and overflow compartments with skimming weirs of interest.
	8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778